April 23, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 RE: Dreyfus Money Market Instruments, Inc. 1933 Act File No. 2-52718 1940 Act File No. 811-2557 CIK No. 0000030160 Gentlemen: Transmitted for filing is one (1) copy of an EDGARized version of Post-Effective Amendment No. 69 to the above-referenced Funds Registration Statement on Form N-1A, which has been marked to show changes from Post-Effective Amendment No. 68, which was filed with the Securities and Exchange Commission on February 22, 2010. The filing is made pursuant to Rule 485(b) under the Securities Act of 1933, as amended, to become effective on May 1, 2010. Pursuant to paragraph (b)(4) of Rule 485(b), we have enclosed a letter from Stroock & Stroock & Lavan LLP, counsel to the Fund, dated April 20, 2010. The filing reflects certain editorial changes and a general updating of language and financial data. Please address any comments or questions to my attention at (212) 922-8023. Sincerely, /s/ Kara Dooley Kara Dooley Paralegal KD Enclosures cc: John Grzeskiewicz Stroock & Stroock & Lavan LLP
